                                                             STUBBS ALDERTON & MARKILES, LLP
                                                         1   Heather Antoine (SBN 246917)
                                                             hantoine@stubbsalderton.com
                                                         2   15260 Ventura Blvd., 20th Floor
                                                             Sherman Oaks, California 91403
                                                         3   Telephone: (818) 444-4500
                                                             Facsimile: (818) 444-4520
                                                         4
                                                           KAEDIAN LLP
                                                         5 Nannina L. Angioni (Bar No. 11041)
                                                           nangioni@kaedianllp.com
                                                         6 3960 Howard Hughes Parkway, Suite 500
                                                           Las Vegas, NV 89169
                                                         7 Telephone: (702) 706-7571

                                                         8
                                                             Attorneys for Plaintiff NAKED WHEY INC.,
                                                         9   a Florida corporation
                                                        10

                                                        11
STUBBS ALDERTON & MARKILES, LLP

                       SHERMAN OAKS, CALIFORNIA 91403




                                                        12                       UNITED STATES DISTRICT COURT
                            15260 VENTURA BLVD.




                                                        13                            DISTRICT OF NEVADA
                                20TH FLOOR




                                                        14

                                                        15   NAKED WHEY INC., a Florida             Case No. 2:18-cv-01616-MMD-NJK
                                                             corporation,
                                                        16                                         STIPULATION OF VOLUNTARY
                                                                        Plaintiffs,                DISMISSAL PURSUANT TO
                                                        17                                         F.R.C.P. 41(a)
                                                             v.
                                                        18
                                                             D&L INVESTMENTS, LTD., d.b.a.
                                                        19   DELEY NATURALS, a Nevada              Complaint Filed: August 21, 2017
                                                             Corporation and Does 1 – 25
                                                        20
                                                                       Defendants.
                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                          STIPULATION OF VOLUNTARY DISMISSAL
                                                         1   STIPULATION OF VOLUNTARY DISMISSAL
                                                         2         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure (“F.R.C.P.”),
                                                         3   the Plaintiff Naked Whey, Inc., a Florida Corporation by and through its counsel and
                                                         4   the Defendants D&L Investments, Ltd., d.b.a. Deley Naturals, a Nevada Corporation,
                                                         5   and subject to the Court’s approval, respectfully stipulate to the dismissal of the
                                                         6   above-captioned matter with prejudice under hereby give notice that the above-
                                                         7   captioned action is voluntarily dismissed, with prejudice against under F.R.C.P. Rule
                                                         8   41(a), with each party bearing their own attorneys’ fees and costs incurred in this
                                                         9   action.
                                                        10         Respectfully submitted.
STUBBS ALDERTON & MARKILES, LLP

                       SHERMAN OAKS, CALIFORNIA 91403




                                                        11
                                                             Dated: May 30, 2019                  STUBBS ALDERTON & MARKILES, LLP
                            15260 VENTURA BLVD.




                                                        12
                                20TH FLOOR




                                                        13
                                                                                                  By: /S/ Heather Antoine
                                                        14
                                                                                                    Heather A. Antoine
                                                        15                                          Attorneys for Plaintiff Naked Whey, Inc.
                                                        16

                                                        17
                                                             Dated: May 30, 2019                  LERNER, DAVID, LITTENBERG,
                                                        18                                        KRUMHOLTZ & MENTLIK
                                                        19

                                                        20                                        By: /S/ Gregg Paradise
                                                                                                    Gregg A. Paradise
                                                        21
                                                                                                    Attorneys for Defendant D&L Investments,
                                                        22                                          Ltd. d/b/a Deley Naturals
                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                               1
                                                                              STIPULATION OF VOLUNTARY DISMISSAL
                                                                     ORDER OF DISMISSAL OF DEFENDANT WITH PREJUDICE
                                                         1

                                                         2         Pursuant to the stipulation of the Parties under F.R.C.P. 41(a), this action is
                                                         3   dismissed with prejudice, and the matter is closed. The Parties will bear their own
                                                         4   attorneys’ fees and costs incurred in this action.
                                                         5
                                                                     May 30, 2019
                                                             Dated: ________           IT IS SO ORDERED.
                                                         6
                                                                                       __________________________
                                                         7
                                                                                       JUDGE, UNITED STATES DISTRICT COURT
                                                         8
                                                         9

                                                        10
STUBBS ALDERTON & MARKILES, LLP

                       SHERMAN OAKS, CALIFORNIA 91403




                                                        11
                            15260 VENTURA BLVD.




                                                        12
                                20TH FLOOR




                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18
                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                               2
                                                                              STIPULATION OF VOLUNTARY DISMISSAL
